USCA11 Case: 20-13925    Date Filed: 01/19/2022   Page: 1 of 3




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 20-13925
                 Non-Argument Calendar
                 ____________________

JEROME ELLIS,
                                           Plaintiff-Appellant,
versus
MS. OLIVER,
Nurse Practitioner,
DEPUTY WARDEN GIBBONS,
Security,
JOHN AND OR JANE DOES,
Johnson State Prison,
JOHN AND OR JANE DOES,
Medical Administrator,
OFFICER THOMAS, et al.,
USCA11 Case: 20-13925         Date Filed: 01/19/2022    Page: 2 of 3




2                      Opinion of the Court                 20-13925

                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
              for the Southern District of Georgia
            D.C. Docket No. 3:20-cv-00033-DHB-BKE
                    ____________________

Before JORDAN, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
       Jerome Ellis appeals the district court’s (a) denial of his mo-
tion to proceed in forma pauperis (“IFP”) and (b) dismissal without
prejudice of his pro se amended complaint against various Georgia
prison officials for deliberate indifference to a serious medical need
and violations of his First, Fifth, and Fourteenth Amendment
rights. He argues that prison officials violated his constitutional
rights by, among other things, failing to adequately treat his
chronic pain and by interfering with his legal mail.
       To obtain reversal of a district court judgment that is based
on multiple, independent grounds, an appellant must establish that
every ground for the judgment against him is incorrect. See
Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir.
2014). When an appellant fails to challenge on appeal one of the
grounds for the district court’s judgment, he has abandoned any
challenge of that ground, and the judgment is due to be affirmed.
USCA11 Case: 20-13925           Date Filed: 01/19/2022       Page: 3 of 3




20-13925                 Opinion of the Court                             3

See id. An appellant abandons a claim or argument on appeal when
(1) he makes only passing references to it; (2) he raises it in a per-
functory manner without supporting arguments and authority;
(3) he refers to it only in the “statement of the case” or “summary
of the argument”; or (4) the references to the issue are mere back-
ground to the appellant’s main arguments or are buried within
those arguments. See id. at 681-82.
        The district court denied Mr. Ellis’ motion to proceed IFP
because he had three “strikes” under 28 U.S.C. § 1915(g) and had
not alleged that he was in imminent danger of physical harm or
injury. The district court also alternatively ruled that Mr. Ellis’ suit
should be dismissed as a sanction for failing to correctly disclose his
prior litigation history.
       We affirm the district court’s order. Simply stated, Mr. Ellis
abandoned any challenge to either of the grounds for the district
court’s ruling by failing to mention on appeal the three-strikes pro-
vision or his filing history.
       AFFIRMED. 1




1 We note that Mr. Ellis has filed a number of motions that are pending. All
of these motions are DENIED.